Title: From Alexander Hamilton to James Read, 26 August 1799
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir,
            New York August 26. 1799
          
          A Mr. Weed has applied for the discharge of his son, and has offered to procure five good men in his place. As this will be an advantageous bargain for the United States, I shall comply with the request unless there are some special reasons which may render a discharge improper. I am informed that the person is in one of the companies of artillery at present on the island. You will please therefore to enquire whether there is a man by the name of Weed among the troops, and if there are any special circumstances in the case, report them to me.
          With great consideration &c
        